Citation Nr: 1755336	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  09-45 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from February 1981 to August 1986.

These matters come before the Board of Veterans' Appeals on appeal from a June 2008 Rating Decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  


FINDINGS OF FACT

1. The Veteran is service-connected for dysthymic disorder (formerly rated as depressive disorder), rated at 50 percent disabling; his combined disability rating is 50 percent.

2. The Veteran's service-connected dysthymic disorder does not render him unable to secure and follow substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to TDIU have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.1, 4.15, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has procedural requirements pursuant to The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096(Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) which includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).  A review of the record does not disclose that the Veteran and his representative have specifically raised any procedural issues to the AOJ or the Board, even when construing the Veteran's contentions liberally.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (Board required to address only those procedural arguments specifically raised by the Veteran, though at the same time giving the Veteran's pleadings a liberal construction).  

Applicable Law and Analysis 

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion regarding unemployability, but not to his age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure and follow a substantially gainful occupation as a result of service-connected disability and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  For the purpose of establishing one 60 percent disability, or one 40 percent disability in combination, disabilities affecting a single body system are considered as one disability.  Id.  

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstance."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009) (quoting Thun v. Peake, 22 Vet. App. 111, 116(2008)).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294(1994) (considering veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering veteran's master's degree in education and his part-time work as a tutor).  In sum, to warrant a TDIU, the evidence must show that the claimant is incapable of "performing the physical and mental acts required" to be employed.  Van Hoose v. Brown, 4 Vet. App. 361, 363(1993).

In this case, the Veteran is currently in receipt of service connection for dysthymic disorder, rated as 50 percent disabling.  His combined disability rating is 50 percent.  Consequently, he is not eligible for a TDIU on a schedular basis.  Therefore, the only question before the Board is whether TDIU is warranted on an extraschedular basis.  See 38 C.F.R. § 4.16(b) ("It is the established policy of the Department of Veterans Affairs that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.").

At the outset, the Board acknowledges that it may not assign an extraschedular rating in the first instance.  Bowling v. Principi, 15 Vet. App. 1, 9-10 (2001).  Where there is plausible evidence that a claimant seeking extraschedular TDIU is unable to secure and follow a substantially gainful occupation and there is no affirmative evidence to the contrary, the Board is required to remand the claim for referral to the Director, Compensation Service to consider entitlement on an extraschedular basis.  Id.; 38 C.F.R. § 4.16(b).

After careful review of the evidence, the Board finds that the Veteran's service-connected dysthymic disorder has not rendered him unemployable at any point during the appeal period. 

Private treatment records from 2002 reflect that the Veteran periodically changed jobs, but at times was unemployed.  He reported having severe anxiety around other people.  His difficulty in maintaining employment was attributable to his fear of being laid off due to lack of work to keep busy during his shifts.  See Private Treatment Notes dated July 19, 2002, August 1, 2002, and August 14, 2002.

At the March 2003 VA examination, the Veteran was diagnosed with major depressive disorder and anxiety disorder.  The clinician stated that the Veteran's symptoms of depression and personality disorder affect him significantly in his day-to-day function regarding his occupation and relationships.  No further detail was provided.

In an April 2005 letter, the Veteran's treating clinical nurse specialist stated that the Veteran's recurrent major depression rendered him unable to maintain gainful employment, causing occupational impairment.

The record also contains a November 2007 unfavorable decision from the Social Security Administration.  Prior to the decision, the Veteran underwent psychiatric examination to assess the affect his psychiatric disabilities had on his employability.  The clinician diagnosed social phobia and depressive disorder, not otherwise specified.  The clinician noted that the Veteran endorsed moderate difficulties in social functioning.  The Veteran reported significant anxiety around other people.  He did not go to work or church, and did not belong to any clubs.  He mostly stayed to himself.  He left his house occasionally for shopping or appointments, and went bowling by himself.  He also stated that he had no problems getting along with others at his last job.  Also, twice a week, the Veteran played a four hour game with a group of people.  The clinician also found that while the Veteran endorsed moderate difficulties in concentration, persistence, and pace that prevented him from carrying out a detailed complex task, such impairment did not preclude the Veteran from performing simple repetitive work.  The clinician also opined that the Veteran did have restricted ability to interact with supervisors and the general public; however, he was less restricted in his ability to interact with coworkers.  Overall, the Veteran endorsed no more than minimal limitations in his ability to do basic work activities.

At the April 2008 VA examination, the Veteran contended that his unemployability was due to his depression, as his depression made him anxious to look for work.  Upon examination of the Veteran and review of the record, the clinician opined that the Veteran's depression was not a causative factor in unemployment; rather the Veteran's lack of employment was attributable to his dependent personality disorder and social anxiety.

The Veteran and his spouse testified before a Decision Review Officer in March 2010.  The Veteran noted that he most recently worked as a cart pusher at a store, but stated that the job did not work out because he "couldn't keep up."  He also testified that the idea of going back to work "terrified" him.  He described the employment process, involving applying, getting hired, and possibly fired from a job, as an "emotional rollercoaster." 

At the August 2012 VA examination, the clinician diagnosed dysthymic disorder, social anxiety disorder, and dependent personality disorder.  At the time of the examination, the Veteran recounted his work history.  He worked part time in 2004 as a meter reader, but stated he would stress out about whether or not he could perform the job; his mother often assisted him in fulfilling his job duties.  Subsequently, he worked full time at a paint distortion plant, but lost the job due to taking off too much time.  After that, he worked at a store pushing shopping carts, but quit because it was too much work.  He stated that he stopped working after the job involving the carts because his wife needs him to be home to take care of her.  He also says he was afraid to get a job, as the process provoked anxiety.

Upon examination, the clinician found that the Veteran's dysthymic disorder resulted in mildly and transiently depressed mood and sleep impairment.  Social anxiety disorder resulted in pronounced anxiety and difficulty forming and maintaining effective work and social relationships and difficulty adapting to stressful circumstances, including work.  The personality disorder also resulted in difficulty forming and maintaining effective work relationships.  The clinician opined that very little of the Veteran's impairment was attributable to his dysthymic disorder.  Rather, the vast majority of the Veteran's social and occupational impairment was attributable to pronounced social anxiety and dependent personality disorders.  Overall, the clinician found that the mild dysthymic disorder would not prevent the Veteran from working.

The Veteran was afforded another VA examination in November 2014.  At that time, the Veteran was again diagnosed with persistent depressive disorder (dysthymia), social anxiety disorder, and dependent personality disorder.  The clinician found that the Veteran's dysthymia resulted in mild and transient depressed mood and sleep impairment, while the social anxiety disorder resulted in significant anxiety along with difficulty adapting to work and/or a work-like setting at times.  Both the social anxiety disorder and the dependent personality disorder caused difficulty in forming and maintaining effective work and social relationships.  The Veteran stated that he stopped working as a result of having difficulty obtaining work.  He also stated that while working, he had difficulty with authority and multi-tasking.

The clinician found that the Veteran's dysthymia resulted in minimal social and occupational impairment.  Specifically, the clinician found that the symptoms of social and occupational impairment caused by dysthymia correlated with a DSM-IV Global Assessment Function (GAF) score of 70.  The GAF score of 70 was indicative of mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks during periods of significant stress; or symptoms controlled by medication.

On the other hand, the clinician found that the Veteran's social and occupational impairment was largely attributable to his social anxiety disorder and dependent personality disorder.  Utilizing the DSM-IV, the clinician found that the impairment caused by the Veteran's social anxiety and personality disorders, individually, correlated with a GAF score of 50, indicative of reduced reliability and productivity.

Upon review, the Board finds that the preponderance of the evidence is against a finding that the Veteran is unable to secure and follow substantially gainful employment as a result of his service-connected dysthymic disorder.  The VA examinations of record provide reasoned opinions discussing that the Veteran's occupational impairment is largely attributable to his non-service connected social anxiety and personality disorders.  Although the Veteran does demonstrate endorse some impairment related to his service-connected disability - as reflected in the assigned 50 percent rating, examiners categorized such impairment as mild, at the most, and opined that his dysthymic disorder did not render him unemployable.  Rather, the examiner found that the characteristics of his nonservice-connected social anxiety disorder and dependent personality disorder were the primary cause of employment difficulties.

The Board acknowledges the April 2005 letter from the Veteran's private clinician, opining that the Veteran's depression rendered him unemployable.  The statement was conclusory without any supporting rationale.  In addition, the clinician did not discuss the affect, if any, the Veteran's other diagnoses had on his impairment, nor did the clinician discuss why the Veteran's depression, in comparison to the other disabilities, caused more occupational impairment.  The conclusory statement, without more rationale, is not probative and does not assist the Board in making a decision.

The Board also acknowledges the Veteran's lay statements discussing why he is unemployable.  Specifically, the Veteran has stated that his fear of the application process and fear of being unable to perform at work have kept him unemployed.  The Veteran is certainly competent to report why he cannot work, and there is nothing to call into question the credibility of his statements.  However, as a lay person, the Veteran is not competent to attribute his symptoms to his service-connected disability.  Rather, such an opinion requires medical training and knowledge, which the Veteran has not been shown to possess.  

In sum, the most probative evidence establishes that the Veteran's service-connected dysthymic disorder does not render the Veteran unemployable; rather the impact of the Veteran's non-service-connected disabilities significantly impacts the Veteran's employability.  Therefore, referral for consideration of TDIU on an extraschedular basis is not warranted.  As the preponderance of the evidence is against the claim discussed above, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49(1990).



ORDER

Entitlement to TDIU is denied.





____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


